DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Elexis Jones on 05/03/2021.
The application has been amended as follows: these claims will replace previous versions.
(Currently Amended) A method for assigning tasks to available target computing components in a highly distributed data-processing system, comprising:
splitting a given task as required, by a source component which is handling said given task and assigning a part of the subtasks thus obtained to the target computing components, and 
assigning a characteristic value to each task and carrying out the assignment to a computing component based on said characteristic value, 
wherein a binary representation of the characteristic value is used as a basis for searching for a responsible target computing component, a given task being assigned to a given computing component if the binary representation of the characteristic value of said given task falls within a defined value range of characteristic values assigned to said given component; and
wherein starting with the most significant bit of the characteristic value the entry for the responsible computing component is searched for in a binary tree structure that supports the partitioning of subtasks by replacing one partition entry in the binary tree structure by two new entries whose prefix has been extended by one bit.

(Previously Presented) The method as claimed in claim 1, wherein the need to partition a task is determined based on the utilization of the available computing components of the system.

(Previously Presented) The method as claimed in claim 1, wherein one computing component handles a plurality of tasks. 

(Cancelled) 

(Cancelled) 


Examiner’s Statement of Reason for Allowance
Claims 1-3 are allowable over the prior art of record.

The following is an examiner’s statement of reasons for allowance: Claims 1-3 are allowable over the prior art of record because the Examiner 
The primary reason for allowance for claim 1 is the inclusion of the limitations, “splitting a given task as required, by a source component which is handling said given task and assigning a part of the subtasks thus obtained to the target computing components, and assigning a characteristic value to each task and carrying out the assignment to a computing component based on said characteristic value, wherein a binary representation of the characteristic value is used as a basis for searching for a responsible target computing component, a given task being assigned to a given computing component if the binary representation of the characteristic value of said given task falls within a defined value range of characteristic values assigned to said given component; and wherein starting with the most significant bit of the characteristic value the entry for the responsible computing component is searched for in a binary tree structure that supports the partitioning of subtasks by replacing one partition entry in the binary tree structure by two new entries whose prefix has been extended by one bit” in conjunction with the rest of the limitations set forth in the claims including all disclosed steps of functions or all disclosed structures performing corresponding functions.
Each of prior arts of record teaches portions of the scope of the claim above, however, it would have not been obvious to one skilled in the art to combine all prior arts to teach the claim limitations at the time of filing instant application unless knowledge from the applicant's disclosure is obtained.
Examiner notes the above limitation is novel over the prior art in view of the entirety of the claim, not just the limitation presented alone. Examiner is pointing out the subject matter of the above-described claims of which is considered novel over the prior art for the benefit of the Applicant and cannot be considered novel alone, but in context of the entirety of the claim language.

The remaining claims, not specifically mentioned, are allowable for being dependent upon the claims mentioned above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SISLEY N. KIM whose telephone number is (571)270-7832.  The examiner can normally be reached on Monday-Friday 8AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EMERSON PUENTE can be reached on (571)272-3652.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SISLEY N KIM/           Primary Examiner, Art Unit 2196  
05/03/2021